﻿210.	I am particularly happy to be able in my turn to congratulate the President on. his election to that. important post at the thirty-third session of the United Nations General Assembly. The unanimity of the choice is the most eloquent testimony to his competence, and thus offers his dynamic qualities a new field of action in keeping with his qualifications and experience as a statesman.
211.	I also wish to pay a deserved tribute to his predecessor, Mr. Mojsov, who had the great and rare privilege of presiding over four sessions of our Assembly, which enabled him to confirm his reputation as a highly skilled and competent diplomat, devoted to the cause of peace and the progress of mankind.
212.	My delegation is happy to welcome Solomon Islands, which now takes its rightful place and is assuming its role in the concert of nations. We assure it of our readiness to co-operate with it in accordance with the ideals and principles of our Charter.
213.	My presence at this rostrum also offers me a pleasant opportunity to assure the Secretary-General, Mr. Kurt Waldheim, once again of our friendship and our confidence in him, and to express the deep appreciation of the Government of the Republic of Guinea-Bissau of the results he has obtained in his tireless efforts to find just solutions to the problems which the community of nations faces. I should like to congratulate him on the competence and dynamism that he has always evinced in the discharge of his important and difficult mission.
214.	The attention of the African peoples, when not turned to economic problems, is always directed to the conflicts on the African continent.
215.	Indeed, at a time when the international community, aware of the dangers that threaten it, is dealing with the problem of peace, since that is the essential basis for a world of justice and progress, there has been a geographical movement of world tension in the direction of Africa, and this has created new hotbeds of tension and the most deadly conflicts.
216.	Although some among us, because of the Balkanization of Africa, may have become accustomed to the existence of minor conflicts here and there, they very nature and alarming dimensions of recent events make it impossible for us to remain passive, and prompt us to act with realism and calmness. We believe that any dispute that may arise among African States can be settled in a just and peaceful manner based on the spirit of dialogue and tolerance characteristic of African traditions.
217.	Africa, of course, wishes to contribute to the creation of a modern world of progress and happiness for all. Because of its technological backwardness, it needs aid and support in its development efforts. But this co-operation based on solidarity and mutual respect, for which we appeal whole-heartedly, must not be subject to bargaining or be subordinated to an ideological alliance, for it is not in the interest of African States to belong to one or another camp. That explains why all independent African States belong to the non-aligned movement. The formation of blocs in Africa can only arouse rivalries and call into question African unity, which all African States are determined to build, step by step.
218.	Indeed only that unity can constitute an effective means to battle any ideological convulsions, any attempts at division, or any external interference—in a word, any action contrary to the development of the African personality or to the independence and development of Africa.
219.	It is precisely because we are aware of the moral responsibility incumbent on the independent African States in the struggle for the total liberation of that continent, and because we realize the importance of the contribution which they could make to the acceleration of that process, that we perceive the need to spare Africa from ideological antagonisms which, when grafted to the difficulties already assailing its economy and hindering its development, might distract African peoples from the historical role which they should play in bringing about a totally free and prosperous Africa.
220.	It is therefore for the purpose of participating as best we can in the liberation of oppressed peoples and in the elimination of the policies of discrimination and apartheid that we wish to encourage the awakening of a community conscience and to unite our forces so as to act in solidarity for the defence of basic human rights and for the self-determination of peoples.
221.	The situation is southern Africa, which remains one of the essential concerns of our Organization, has not made the progress that is indispensable for the creation of an atmosphere of peace in that region.
222.	In South Africa our African brothers still suffer in apartheid's innumerable prisons. But need I describe the crimes of genocide perpetrated by the South African regime?
223.	The international community |s well aware of them, having decided a number of years ago to unite its efforts in order to isolate the racist Pretoria regime and create conditions favourable to the replacement of that arbitrary and repressive system with a more just system, one responding to the aspirations of the majority of the population—a more humane system, based on dignity and respect for the human being. The United Nations, however, despite its laudable efforts, has yet to back up its action with the means of pressure and coercion available to it in order to ensure that its decisions are respected and implemented. Obviously, the United Nations is not a court of justice, but, given the constant denunciation of the attitude of certain countries contrary to the aspirations to peace on the part of all mankind, the United Nations could contribute to a better realization of the dangers which threaten peace in that region.
224.	In Zimbabwe, the ability to resist and the successes of the heroic struggle waged by the Patriotic Front have led to the desperate attempts of which we are all aware. In fact, the so-called internal negotiations, the nature and objectives of which we need hardly recall, cannot meet the legitimate aspirations of the heroic Zimbabwean people, which has clearly understood that they are perfidious manoeuvres designed to direct the problem towards a neo-colonialist solution,
225.	The Zimbabwean fighters, under the aegis of the Patriotic Front, have reacted conscientiously and responsibly to that masquerade. Meanwhile, contemporary history provides many examples of agreements signed and commitments imposed which did not exactly reflect the genuine will of the struggling peoples, but were rapidly transformed into instruments for the total liberation of those peoples.
226.	That means that, whatever the manoeuvres of the rebel Ian Smith and his clique, the spirit of sacrifice and combativeness of the true sons of Zimbabwe will inevitably lead that brother people to genuine independence. It is in this perspective that we support any action of the international community to extend to the Patriotic Front all the material, political and diplomatic aid it might require in its liberation struggle.
227.	In Namibia, we are witnesses to the establishment of structures that are supposed to lead to that Territory's independence. The international community cannot, of course, but follow with dose interest and support the establishment of the indispensable machinery for the transfer of power to the genuine representatives of the Namibian people. But in this process, which has just started, the essential modalities have not yet been clarified and are being challenged. And despite every effort made by. the United Nations to find a peaceful solution to the Namibian problem, the racist Pretoria Government has once again challenged the international community by taking the unilateral decision to' organize so-called elections in Namibia.
228.	The Government of the Republic of Guinea-Bissau, for its part, will maintain its militant solidarity with
SWAPO and will spare no sacrifice to support United Nations efforts to restore to the Namibian people their legitimate rights and to re-establish peace in the region.
229.	Last year, before this Assembly,  we affirmed our unwavering solidarity with the brother people of the Sahara. The striking successes attained by the liberation struggle of the Frente POLISARIO," whose combativeness and spirit of sacrifice we honour, encourages us in our conviction as to the inevitable end of that struggle.
230.	That is why my delegation, which is aware of the latest events in that part of Africa, wishes once again to voice its support for the Frente POLISARIO in its tireless efforts to restore the rights of the Saharan people, in accordance with United Nations resolutions. It is also with the aim of contributing effectively to the efforts of the Organization of African Unity and of the United Nations to .find a just and peaceful solution to this conflict that my Government welcomes and supports any initiative which might bring the parties concerned to the negotiating table and to satisfactory results.
231.	In the Middle East the situation remains alarming. Once again we must draw attention to the terrible sufferings endured by the brother people of Palestine and call on the international community to intensify its aid to that martyred people. We have, of course, been following closely the efforts undertaken to achieve a negotiated solution to the problem. But in the opinion of our Government, as long as the Palestinian people remain absent from the negotiating table, and as long as their real interests are not taken into account, the peace process will remain deadlocked, and the successes achieved will be ephemeral.
232.	Any settlement obtained to the detriment of the freedom and dignity of the Palestinian people cannot be considered to be a real peace settlement, either in spirit or as regards its lasting nature, because to be able to arrive at a just and lasting solution of the Middle East problem there can be no prior conditions other than the withdrawal of the Israeli troops from the Arab territories occupied since 1967 and the recognition of the right of the Arab people to self-determination, including the establishment of an independent Palestinian State, and its recognition internationally.
233.	The international community is in duty bound to show severe intransigence regarding the rights of the Palestinians and must compel Israel finally to begin genuine negotiations and concessions, because despite many optimistic voices the road to peace seems far distant.
234.	It is in the spirit of sincere concern for peace in the Middle East and a desire to see the ideals of justice and brotherhood triumph in the region that I renew to the Palestinian people and to the Palestinian Liberation Organization the assurance of the unflagging solidarity of the people and the Government of Guinea-Bissau.
235.	Despite many condemnations by the international community of the policy of aggression and the relevant resolutions of the United Nations with respect to East Timor and populations of that Territory continue to suffer the worst oppression and to endure the most abject humiliations. Indeed, in the face of the heroic struggle of the heroic fighters of the Frente Revolucionario de Timor Leste Independente the aggressors do not hesitate to perpetrate the most odious crimes, massacring men, women -and children in order to be able to perpetuate their domination. The international community, as we have said, having pronounced itself unequivocally on the illegal and irresponsible nature of this arbitrary occupation, must take more appropriate measures to prevent Member States with expansionist designs from being able to abridge the freedom of others and totally trample underfoot the dignity of men who, as in East Timor, have paid with their blood the heavy cost of liberation from colonial domination.
236.	Again with respect to illegal occupation, my delegation once again wishes to express its concern over the situation which prevails in Mayotte. The illegal occupation of Mayotte is contrary to the rules which govern relations among sovereign States and what is necessary is not a demonstration of force, but the finding as early as possible of a just solution that would take account of the sovereignty and territorial integrity of the Comoros.
237.	At a time when the international community has set itself the objective of building a world from which the spectre of war will be banished, my delegation welcomes the decisions taken at the conclusion of the special session devoted to disarmament; and my country, the Republic of Guinea-Bissau, pledges itself to support within the limits of its ability a fruitful and permanent co-operation with the efforts of the international community with a view to maintaining peace.
238.	While they constitute no more than a step towards a general and complete disarmament, which our peoples ardently yearn for, so as to prevent a planetary conflagration, the documents which were adopted, including the Programme of Action [resolution S-10/2, sect. Ill], have raised new hopes and created conditions conducive to a better awareness by peoples of the importance of peace for their well-being and continued development. Peace is one and therefore indivisible, so it is the imperative duty of all mankind to maintain and strengthen it.
239.	But peace does not mean merely a non-existence of war between the great Powers. The struggle for peace demands of all nations of the world the elimination of all forms of oppression, discrimination and exploitation of man by man, as well as of violations of human rights which cannot but engender violence, which inevitably brings more violence. The consolidation of peace therefore requires the building of a multidimensional structure and, by agreement and compromise among States, profound changes in the attitude of man.
240.	Genuine peace cannot exist except through mutual understanding and respect, the establishment and strengthening of relations of friendship and solidarity among all nations, without distinction, the elimination of the continually aggravated inequality among people and, finally, the ending of the scandalous waste of resources and energy on the unbridled arms race.
241.	The gravity of the problems which the third world confronts means that the developing countries must understand more than ever the imperative necessity of the maximum effort to consolidate their national independence and to strengthen their struggle by calling into question the structures of imperialist and neo-colonialist exploitation through the organization of effective cooperation and close solidarity within international, regional and subregional organizations.
242.	The action being taken by the non-aligned countries for their economic liberation, which received a broad response at the Belgrade Conference of Ministers for Foreign Affairs of Non-Aligned Countries, further strengthens the unity of action of the Group of 77.
243.	On the basis of the provisions of the Charter of Algiers,23 the Lima Declaration,  and the resolutions adopted at the Buenos Aires Conference on Technical Co-operation among Developing Countries,  there is a growing affirmation and definition of the desire on the part of the countries of the third world to undertake actions of co-operation and regional integration.
244.	These various stages constitute a transition from passive claims to the affirmation of the will of the developing countries to rely first of all on their own individual and collective resources, to take over the defence of their fundamental interests, and to determine for themselves how they wish to develop.
245.	The Disarmament Decade and the second session of UNCTAD provided for the transfer of considerable resources from the industrialized countries to the developing countries. However, we note with alarm that vast human and material resources are being diverted from economic and social activities to a senseless arms race. Financial aid from the industrial countries to the developing countries four years ago totalled $20 billion. In that same year expenditures on arms amounted to $300 billion.
246.	This situation gravely jeopardizes the attainment and success of the objectives set by the international community for development, particularly the reduction in a foreseeable future of the gap which separates the developing from the industrial countries.
247.	With a few exceptions the developed countries, despite numerous declarations filled with good intentions, do everything to maintain the advantages which they have given themselves. We can never sufficiently denounce such selfish conduct, for the gulf which separates the rich from the poor is inimical to human dignity and to international peace and security in so far as it can lead three fourths of mankind to take unforeseeable actions for their own survival.
248.	We note that the very principles of the new international economic order, although generally accepted, meet great reluctance when it comes to their application.
249.	It is because of the persistence with which the "have" countries cling to their privileges and because of their lack of political will for conciliation that so many international gatherings fail to fulfil the hopes placed in them, whether it be the fourth session of UNCTAD, the Paris Conference on International Economic Co-operation or the Third United Nations Conference on the Law of the Sea.
250.	The fourth session of UNCTAD, for example, which was held at Nairobi in 1976, was to take up the fundamental problems of long-term development. Later certain decisions were to be taken immediately and specifically for the adoption of precise programmes of implementation for problems that require operational action. We are thinking in particular of the case of commodities and the external indebtedness of the developing countries.
251.	The results obtained seem to us to be hardly satisfactory. Nevertheless, the Republic of Guinea-Bissau is pleased that there was a consensus regarding the essential points of the Integrated Programme for Commodities. The provisions of the resolution on that Programme contained some innovations and improvements regarding commodities. We are convinced that this resolution constitute an acceptable framework within which the problem of commodities will be discussed in the future.
252.	We also consider it squally important and indicative of a certain awareness that there was a determination to apply the decision adopted at Nairobi to begin negotiations on a certain number of products which are of special interest to the developing countries.
253.	It is regrettable that the problem of the external indebtedness of the developing countries was not dealt with constructively at Nairobi. The countries of the third world have indeed throughout the years exhausted their reserves and accumulated enormous external debts which impose heavy burdens on them and hamper their development. We hope that at the fifth session of UNCTAD, which is to be held in Manila, it will be possible to respond to the fundamental aspirations of the developing countries and thus contribute to the establishment of a better balance among nations.
254.	These are the concerns of my .delegation in regard to certain items on the agenda of this Assembly . Allow me to reiterate the total willingness of my country, the Republic of Guinea-Bissau, to contribute to promoting joint initiatives which will lead to the solution of the conflicts which affect mankind.
255.	Finally, I should like to express the hope that the thirty-third session of the General Assembly of the United
Nations will live up to the hope? of peoples and of the international community and will satisfy their desire for peace and harmony.
